Citation Nr: 1232127	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder.  

2.  Entitlement to an effective date prior to October 14, 2007, for the grant of a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Paul J. Streetman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Offices (RO's) in St. Petersburg, Florida and Buffalo, New York, respectively.  Original jurisdiction of the Veteran's claim resides in the RO in Buffalo, New York.  

The issue of entitlement to an effective date prior to June 22, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD) has been raised by the record.  See a March 2011 statement from the Veteran.  However, this issue has not been adjudicated by the RO, and thus, the Board does not have jurisdiction over it.  Accordingly, this issue is referred to the RO for appropriate action.  

The appeal is remanded to the RO.  


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 70 percent for service-connected PTSD and entitlement to an effective date prior to October 14, 2007, for the grant of a total disability rating based upon individual unemployability (TDIU).  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in these matters.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Historically, the Veteran served on active duty from June 1975 to August 1975.  In June 2001, the Veteran filed a claim to establish service connection for "a continuing Psychiatric/Mental Disorder."  In a March 2003 rating decision, the RO in Togus, Maine, assisting the Buffalo RO, denied the Veteran's claim to establish service connection for a "psychiatric or mental disorder."  After the Veteran expressed disagreement with the RO's determination and was provided a statement of the case, he perfected an appeal to the Board.  In May 2005, the Board recharacterized the Veteran's claim as "entitlement to service connection for an acquired psychiatric disorder" and remanded the claim for further evidentiary development.  In a September 2007 rating decision, the RO granted the Veteran's claim, establishing service connection for PTSD and a 70 percent evaluation was assigned, effective June 2001.  

In January 2008, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which was accepted as a claim to establish TDIU.  In a June 2008 rating decision, the RO in St. Petersburg, Florida, assisting the Buffalo RO, granted the Veteran's claim to establish TDIU, and an effective date of October 14, 2007, was assigned.  In a November 2008 statement, the Veteran expressed disagreement with the effective date assigned for the award of TDIU and also filed a claim for an increased evaluation for his service-connected PTSD.  After the Veteran was provided a statement of the case addressing the matter of entitlement to an earlier effective date for the award of TDIU in May 2009, he perfected an appeal to the Board concerning that issue.  

In rating decisions dated in July 2009 and August 2009, the RO denied the Veteran's claim for an evaluation in excess of 70 percent for service-connected PTSD and continued the award of TDIU despite the fact that the Veteran had been employed from January 2009 to May 2009.  

In June 2010, the Veteran presented oral testimony in support of his claim for an earlier effective date for the award of TDIU before the Board.  At the hearing, the Veteran also expressed disagreement with the RO's denial of his claim for an increased evaluation for service-connected PTSD.  In March 2011, the Board accepted the Veteran's testimony concerning his claim for an increased evaluation as a notice of disagreement with the RO's denial of this claim and remanded the matter so that the Veteran may be provided a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  Further, the Board determined that the Veteran's increased evaluation claim was inextricably intertwined with his claim for an earlier effective date for the award of TDIU, and thus, the Veteran's claim for an earlier effective date was also remanded.  After the Veteran was provided a statement of the case concerning the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD in March 2011, he perfected an appeal to the Board.  

In an August 2011 letter, the Board informed the Veteran that the Veterans Law Judge who presided at the June 2010 hearing was no longer employed with the Board, and thus, he had the option to testify before another Veterans Law Judge who would decide his case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.707 (2011).
Later that month, the Veteran indicated that he desired a new hearing by videoconferencing equipment.  In March 2011, the Board remanded the Veteran's claims, instructing that he should be scheduled for a hearing as per his August 2011 request.  Such a hearing was completed in March 2012, and a transcript of this hearing has been associated with the Veteran's VA claims file.  The Veteran testified at the March 2012 hearing that he was satisfied with his June 2010 hearing testimony concerning the matter of entitlement to an earlier effective date for the award of TDIU, and thus, that issue was not addressed at the March 2012 hearing.  

Concerning the Veteran's claim for an increased evaluation for PTSD, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In conjunction with his claim for an increased evaluation for service-connected PTSD, the Veteran last underwent a VA examination in January 2009.  At the March 2012 hearing, the Veteran and his private attorney asserted that due to continued treatment VA for his service-connected PTSD since the January 2009 VA examination, a more recent VA examination was necessary to better reflect the current level of the Veteran's symptomatology.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected PTSD has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  While the most recent psychiatric treatment records in the claims file are dated in August 2009, they do not provide sufficient details as to the current state of the Veteran's psychiatric disability.  Therefore, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Also, there is an indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Specifically, although the most recent VA treatment records associated with the Veteran's claims file are dated in August 2009, the Veteran testified in March 2012 that he has received recent VA treatment for this service-connected disability.  In order to comply with VA's duty to assist, updated VA treatment records should be obtained and associated with the Veteran's VA claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

When the Veteran initially filed his claim for TDIU in January 2008, service connection for PTSD was established and a 70 percent evaluation was assigned from June 22, 2001.  While the Veteran has no other service-connected disabilities, the evaluation assigned for his service-connected PTSD satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  In the June 2008 rating decision, the RO noted that the Veteran filed his claim for TDIU in January 2008, but determined that the exception to 38 C.F.R. § 3.400(o)(1), found in 38 C.F.R. § 3.400(o)(2), applied to the Veteran's claim.  Accordingly, the RO considered whether unemployability due to the Veteran's service-connected disability was factually ascertainable from January 7, 2007, one year prior to the date he filed his TDIU claim.  38 C.F.R. § 3.400(o)(2).  After noting that the Veteran was last employed on October 13, 2007, an effective date of October 14, 2007, was assigned for the award of TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).  

The Veteran's VA treatment records reflect that he was a resident at the VA Domiciliary in Bath, New York, from January 17, 2007, to January 25, 2007, and, thereafter, continued VA outpatient treatment for mental health symptomatology and substance abuse.  However, these records also reflect that, prior to his January 17, 2007, admission to the VA Domiciliary, he participated in a 36-day treatment program at the St. Lawrence Treatment Addiction Center.  The Board notes these private treatment records are not associated with the Veteran's VA claims file, and the information contained within could show that the Veteran was unemployable due to his service-connected PTSD, and thus, affect his claim for an earlier effective date for the award of TDIU.  When VA is put on notice of the existence of private medical records which have not been obtain, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain these records and associate them with the Veteran's VA claims file.  

Finally, the Board notes the Veteran's claim for an earlier effective date for the award of TDIU is intertwined with his claim for an increased evaluation for PTSD as well as the claim for an earlier effective date for the grant of service connection for PTSD which has been referred to the RO herein.  See 38 C.F.R. § 19.31 (2011); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2011) (en banc); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Specifically, if the increased evaluation claim or the claim for an earlier effective date for the grant of service connection for PTSD is granted to the fullest extent, the issue of entitlement to an effective date earlier than October 14, 2007, for the award of a TDIU could be rendered moot.  Accordingly, the claim must be remanded at this time.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any acquired psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In addition, regardless of the Veteran's response, the RO must attempt to obtain private treatment records from the St. Lawrence Treatment Addiction Center concerning the Veteran's participation in a 36-day treatment program at that facility between December 2006 and January 2007, as well as updated treatment records from the VA Medical Center in Bath, New York, dated from August 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his private attorney must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran at the June 2010 and March 2012 hearing as well the written statements submitted in support of his claim.

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report must be typed. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Thereafter, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and private attorney.  After the Veteran and his private attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



